Citation Nr: 1511259	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  09-24 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel

INTRODUCTION

The Veteran served on active duty from August 1963 to July 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).

A hearing with a Decision Review Officer (DRO) was held in August 2008.  In August 2010, a Board hearing was held before a Veterans Law Judge (VLJ) who has since retired.  Transcripts of these hearings are of record.  In January 2015, the Board sent the Veteran a letter inquiring whether he desired a new Board hearing in conjunction with his appeal, since the VLJ who conducted his August 2010 hearing was no longer employed by the Board.  In February 2015, the Veteran responded that he did not want to appear at another hearing.

In March 2011, the appeal was remanded for further evidentiary development.

The claim of service connection for an acquired psychiatric disorder was originally raised and adjudicated as two separate claims of service connection for PTSD and for major depression.  In Clemons v. Shinseki, 23 Vet. App. 1, 6-7 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Therefore, the Board has combined the separately alleged psychiatric diagnoses into one claim of service connection for an acquired psychiatric disorder, so all potential psychiatric diagnoses are considered.

The issue of entitlement to a total disability rating based on individual unemployability was raised by the record in a November 2012 VA examination report, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

FINDINGS OF FACT

1.  The Veteran has a diagnosis of PTSD under DSM-IV that has been medically attributed to stressor events that occurred during his active service.

2.  There is evidence that the Veteran's major depressive disorder and alcohol abuse are causally related to his PTSD.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, diagnosed as PTSD, major depressive disorder, and alcohol abuse, is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Notice and Assistance

The Board finds that VA has substantially satisfied the duties to notify and assist.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the claim for service connection for an acquired psychiatric disorder given the favorable nature of the Board's decision.

B.  Legal Criteria and Analysis

This appeal arises out of the Veteran's contention that he currently suffers from PTSD resulting from a sexual assault that occurred in service.  The record also raises the theory of entitlement to service connection for major depressive disorder and alcohol abuse as secondary to PTSD.

1.  PTSD

Initially, the evidence of record raises a question as to whether the Veteran had PTSD that preexisted his service.  

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that (1) an injury or disease existed before acceptance and enrollment into service (2) and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

The Veteran is presumed sound as to a psychiatric disability, since his July 1963 entrance examination is negative for notation of such a disability.  In private treatment records both before and during his appeal, the Veteran reported that he was sexually abused by his stepfather when he was a child.  See, e.g., July 1991 H.S., M.A. psychological evaluation report; November 2007 Dr. A.S.L. evaluation report.  In November 2007, Dr. A.S.L. reported that the Veteran's "history of verbal and physical abuse as a child may have produced early problems with PTSD."  Although this evidence raises the possibility that PTSD preexisted the Veteran's service, it is not clear and unmistakable evidence of preexistence sufficient to rebut the presumption of soundness.  See Quirin v. Shinseki, 22 Vet. App. 390 (2009).  Because the presumption of soundness has not been rebutted, the claim becomes one of service connection, without consideration of aggravation of a preexisting condition.  See Wagner, 370 F.3d at 1096.  Notably, given the favorable decision below, the Veteran is not prejudiced by this conclusion.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a diagnosis under the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV)]; (2) a link, established by medical evidence, between current symptoms and a stressor event in service; and (3) credible supporting evidence that the claimed stressor event in service occurred.  38 C.F.R. § 3.304(f).  Regarding the diagnosis of PTSD, an interim final rulemaking recently amended § 4.125(a), effective August 4, 2014, to state that diagnosis of a mental disorder must conform to DSM-5, not DSM-IV.  79 Fed. Reg. 45,093 (Aug. 4, 2014).  However, the applicability date of the rulemaking indicated that the revision is not applicable where a case was certified to or pending before the Board on or before August 4, 2014.  See id. at 45,093.  Since the Veteran's case was pending before the Board on August 4, 2014, DSM-IV is applicable to his case.

A November 2007 private evaluation by Dr. A.S.L. and a November 2012 VA examination report reflect diagnoses of PTSD under DSM-IV.  Thus, the evidence shows the Veteran has a current diagnosis of PTSD.  

With regard to credible supporting evidence of the claimed stressor, the evidence necessary to establish that an alleged stressor actually occurred varies depending on the type of stressor alleged.  There are relaxed evidentiary standards where a veteran engaged in combat or in an environment involving possible hostile military or terrorist activity or where PTSD is diagnosed in service.  See 38 C.F.R. § 3.304(f).  None of these circumstances is present in this case so these relaxed evidentiary provisions are inapplicable.

Where the claimed stressor alleges personal trauma, there are special evidentiary procedures.  Patton v. West, 12 Vet. App. 272 (1999); see VA ADJUDICATION MANUAL M21-1MR, Part IV, subpart ii.1.D.17.  Because personal trauma is an extremely personal and sensitive issue, many incidents of personal trauma are not officially reported, and the victims of this type of in-service trauma may find it difficult to produce evidence to support the occurrence of the stressor.  It is often necessary to seek alternative evidence.  

Thus, when the claimed stressor is physical or sexual assault, evidence from sources other than the service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and, statements from family members, roommates, fellow service members or clergy.  Evidence of behavior changes following the claimed assault is one type of evidence that may be found in these sources.  Credible supporting evidence may also consist of a medical opinion, based on review of the evidence, that the personal assault occurred.  38 C.F.R. § 3.304(f)(5); Menegassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2011). 

The Veteran has alleged that he was sexually assaulted around January 1964, the day he arrived for duty in Bamberg, Germany.  He was in a room by himself that night when five or six men came into the room, flipped his bed over while he was lying in it and indicated that it was part of his initiation.  He eventually fell asleep after they left, but was awakened by a man holding him down by his throat.  The man told him if he moved he would kill him.  He was then raped by another man while the first man continued to hold him down.  See DRO Hearing Tr. at 3; Board Hearing Tr. at 5; October 2007 VA Form 21-0781a.  He did not tell anyone about the event during his service because he feared for his life.  

He has also reported an event in which a service member, Private S., with whom he trained and went to Germany, was killed by an infantry sergeant when the sergeant was playing "cowboy" with his sidearm.  Although he did not witness Private S.'s death, he was friends with him and noticed that he had undergone behavior changes after they arrived in Germany.  He thus believed that S. had also been assaulted and thought that the sergeant had been involved in the assaults.  He reached the conclusion that S. was killed because S. had threatened to tell about the assault.  The Veteran has reported that his fear about the reasons for Private S.'s death increased his own fears about the potential repercussions of what happened to him.  November 2012 VA examination report.  VA was able to confirm that an E.S. was shot and killed by a sergeant due to an incident of "horseplay" while performing surveillance duty in March 1964.

The Veteran has consistently reported that the first time he discussed his stressor was when he filed his claim for service connection for PTSD.  He did not tell anyone after service because he was ashamed of the incident and felt that it was the most embarrassing and degrading event that could happen to a man.  Board Hearing Tr. at 8.  He has reported feeling bad about himself after the event.  Id. at 9.  He had loved being in the Army, but after the event he lost interest and all he wanted to do was go home, because he did not feel safe.  Id. at 9, 13-14.  He indicated that his performance in service was good because he just dealt with the problem by himself.  DRO Hearing Tr. at 16.  He tried to get help after service, but he was unable to talk to anyone about what happened.  Id.

A May 2007 statement from the Veteran's brother J.P. reports that he served with the Veteran in Germany.  He noticed a big change in the Veteran while they were in Germany in that he would not go into town with the rest of his service comrades and just hung around the barracks, and that he was depressed all the time.  J.P. reported the Veteran was promoted a few times because the Army thought he was dedicated since he hung around the barracks so frequently.  He felt that the Veteran was never the same since his service.  

A May 2007 statement from a second brother, J.P., also indicates that the Veteran was a very different person after his discharge from service.  J.P. surmised that something must have occurred in service that caused such a significant change.

A July 2007 statement from the Veteran's daughter reports that the Veteran's mother, who is deceased, always told the Veteran's children that he was not the same after he was discharged from service.  The Veteran's mother would tell them that he was carefree and happy prior to service, but was often depressed, withdrawn, moody, and nervous afterwards.

The November 2012 VA examiner indicated that there was no evidence in the Veteran's chart that the alleged sexual assault actually occurred.  However, he concluded that the consistency of the Veteran's reporting regarding the event and the extreme effect it has had on him tended to validate that the event occurred.

The Board resolves all reasonable doubt in the Veteran's favor and finds that the above evidence is credible supporting evidence that the alleged stressor event occurred.  

What remains to be shown is that there is a link between the diagnosed PTSD and the in-service stressor event.  A November 2007 private psychological evaluation by Dr. A.S.L. reflects that he thoroughly interviewed and evaluated the Veteran.  He provided an assessment that the Veteran had very severe symptoms of PTSD and that he experienced a very unique form of trauma on his first day of service in Germany.  He concluded that the attack on the Veteran had a profound effect on him for the rest of his life.

The November 2012 VA psychiatric examiner opined that the Veteran began having difficulty functioning and being around people after the sexual assault occurred and that his feelings were exacerbated after Private S. was killed.  The examiner found that the Veteran's PTSD symptoms were related to stressors he experienced in Germany and that the stressors were adequate to support a diagnosis of PTSD and were due to his fear of hostile activity perpetrated upon him by other soldiers with the threat of death and caused him to experience fear, horror, and helplessness.

The Board finds this evidence is at least in equipoise on the matter of whether the Veteran's PTSD is related to the traumatic event he experienced during service.   Therefore, giving the Veteran the benefit of the doubt, service connection for an acquired psychiatric disorder, diagnosed as PTSD, is warranted. 

2.  Major Depressive Disorder and Alcohol Abuse

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310; see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

For secondary service connection to be granted, generally there must be (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The November 2012 VA examination report reflects diagnoses of both major depressive disorder and alcohol abuse.  As a result of the Board's decision above, the Veteran is service-connected for PTSD.  Thus, the first two elements of the claim of secondary service connection have been satisfied.

Furthermore, the November 2012 VA examiner concluded that major depressive disorder and alcohol abuse were secondary to the Veteran's PTSD.  The record does not contain any medical opinion that contradicts this opinion.  Any reasonable doubt is resolved in the Veteran's favor and the third element of the claim of secondary service connection has also been met.

Therefore, service connection for an acquired psychiatric disorder, diagnosed as major depressive disorder and alcohol abuse, is warranted.


ORDER

Service connection for an acquired psychiatric disorder, diagnosed as PTSD, major depressive disorder, and alcohol abuse, is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


